Exhibit 10.5

 

AMENDED AND RESTATED GUARANTY

               This AMENDED AND RESTATED GUARANTY is entered into as of
September 30, 2003 by VitalStream, Inc., a Delaware corporation ("VitalStream"
or a "Guarantor") and VitalStream Broadcasting Corporation, a Nevada corporation
("VitalStream Broadcasting" or a "Guarantor" and collectively, together with
VitalStream and any future guarantors executing this Guaranty, the "Guarantors")
in favor of and for the benefit of the Beneficiaries (as defined below).

RECITALS

               A.   VitalStream is a wholly owned subsidiary of VitalStream
Holdings, Inc., a Nevada corporation ("Company").

               B.   VitalStream Broadcasting is a wholly owned subsidiary of
Company.

               C.   Company entered into a Convertible Note and Warrant Purchase
Agreement dated November 1, 2002 (the "Initial Purchase Agreement"), pursuant to
which the persons listed on Annex 1 and Annex 2 attached thereto purchased 10%
Convertible Promissory Notes (the "Initial Convertible Notes") from Company and
warrants to purchase shares of Common Stock (the "Common Stock") of Company (the
"Initial Warrants").

               D.   Company entered into an Amended and Restated Convertible
Note and Warrant Purchase Agreement dated January 15, 2003 (the "Subsequent
Purchase Agreement"), pursuant to which the persons listed on Annex 1 and Annex
2 attached thereto purchased 10% Convertible Promissory Notes (the "Subsequent
Convertible Notes").

               E.   Company entered into that certain Securities Exchange and
Purchase Agreement dated as of September 30, 2003 (as amended, restated and
modified from time to time, the "Purchase Agreement"), by and among Company and
the Purchasers identified therein pursuant to which (i) the persons listed on
Annex 1 attached thereto purchased shares of 2003 Series A Preferred Stock,
$.001 par value, of Company (the shares of 2003 Series A Preferred Stock
issuable pursuant to the Purchase Agreement, the "New Preferred") and Additional
Warrants to purchase shares of Common Stock of Company (the "Additional
Warrants") (all such persons set forth on Annex 1 and Annex 2 of the Purchase
Agreement are collectively referred to herein as the "Lenders" and individually
as a "Lender"), (ii) Lenders identified on Annex 2 to the Purchase Agreement and
holding Initial Convertible Notes and Subsequent Convertible Notes exchanged
(the "Exchange") their then outstanding Initial Convertible Notes and Subsequent
Convertible Notes for Amended and Restated Convertible Promissory Notes of equal
principal amounts (such Amended and Restated Convertible Promissory Notes,
together with all other Amended and Restated Convertible Promissory Notes issued
under the Purchase Agreement, being the "Amended and Restated Notes"), which
Amended and Restated Notes are convertible into shares of 2003 Series B
Preferred Stock, $.001 par value, of Company (the shares of 2003 Series B
Preferred Stock issuable upon conversion of the Amended and Restated Notes, the
"Conversion Preferred"), and (iii) Lenders holding Initial Warrants exchanged
their Initial Warrants for Amended and Restated Warrants with respect to an
identical number of shares of Common Stock (such Amended and Restated Warrants,
together with all other Amended and Restated Warrants issued under the Purchase
Agreement, being the "Amended and Restated Warrants"; and together with the
Additional Warrants, the "Warrants"). Unless otherwise indicated herein,
capitalized terms used in this Guaranty have the same meanings set forth in the
Purchase Agreement.

               F.   It is desired that the obligations of Company under the
Purchase Agreement, Amended and Restated Notes (including without limitation the
obligation of Company to make payments under the Amended and Restated Notes in
the event of an Event of Default), New Preferred, Conversion Preferred, Warrants
and the documents executed in connection therewith, be guarantied as set forth
herein.

               G.   The Lenders and all other Persons to whom from time to time
any Guarantied Obligation (as defined in Section 1(a) of this Guaranty) may be
owed or owing are sometimes referred to herein as "Beneficiaries."

               H.   A portion of the proceeds of the Amended and Restated Notes,
New Preferred and Warrants may be contributed or advanced to any Guarantor and
thus the Guarantied Obligations are being incurred for, and will inure to the
benefit of, such Guarantor (which benefits are hereby acknowledged).

               I.   It is a condition precedent to the consummation of the
Exchange and the purchase of the New Preferred and Additional Warrants under the
Purchase Agreement that Company's obligations thereunder be guarantied by each
Guarantor.

               J.   Each Guarantor is willing irrevocably and unconditionally to
guaranty such obligations of Company.

               NOW, THEREFORE, based upon the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce Lenders to enter into the Purchase
Agreement and to purchase the Amended and Restated Notes, New Preferred and
Warrants, each Guarantor hereby agrees as follows:

               1.   Guaranty.

               (a)   In order to induce the Lenders to participate in the
Exchange and purchase New Preferred and Additional Warrants from Company
pursuant to the Purchase Agreement, each Guarantor jointly and severally
irrevocably and unconditionally guaranties, as primary obligor and not merely as
surety, the due and punctual payment in full of all Guarantied Obligations (as
hereinafter defined) when the same shall become due, whether at stated maturity,
by acceleration, demand or otherwise. The term "Guarantied Obligations" means,
collectively, (i) the unpaid principal and interest on the Amended and Restated
Notes (including interest accruing at the then applicable rate provided in the
Purchase Agreement and/or the Amended and Restated Notes after the Maturity Date
or any acceleration thereof pursuant to the terms of the Purchase Agreement
and/or any Amended and Restated Note and interest accruing at the then
applicable rate provided in the Purchase Agreement and/or the Amended and
Restated Notes after the commencement of any insolvency, reorganization or like
proceeding relating to any Guarantor), (ii) to the extent applicable, any
redemptions required to be made on the New Preferred or Conversion Preferred or
dividends required to be paid in respect of the New Preferred or Conversion
Preferred, in each case in accordance with the terms of the Certificate of
Designation (as defined below) and (iii) all other monetary obligations and
liabilities of Company or any Guarantor to the Beneficiaries, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of or in connection with the
Amended and Restated Notes, New Preferred, Conversion Preferred, Warrants,
Purchase Agreement and other Transaction Agreements, in each case whether on
account of principal, interest, dividends, right of redemption, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the Beneficiaries that are required to be paid
by Company or any Guarantor pursuant to the terms of any of the foregoing). As
used herein, the term "Certificate of Designation" means the Certificate of
Designation, setting forth, among other matters, the rights, preferences and
privileges of the New Preferred and Conversion Preferred, in the form of Exhibit
D attached to the Purchase Agreement.

               (b)   Guarantor acknowledges that (i) a portion of the proceeds
of the Amended and Restated Notes, New Preferred and Warrants may be contributed
or advanced to it for the benefit of its business and (ii) that the Guarantied
Obligations are being incurred for and will inure to its benefit.

               (c)   Any interest on any portion of the Guarantied Obligations
that accrues after the commencement of any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Company (or, if interest on any portion of the Guarantied
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and the Beneficiaries that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve Company
of any portion of such Guarantied Obligations.

               (d)   In the event that all or any portion of the Guarantied
Obligations is paid by Company, the obligations of each Guarantor hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) is rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

               (e)   Subject to the other provisions of this Section 1, upon the
failure of Company to pay any of the Guarantied Obligations when and as the same
shall become due, each Guarantor will upon demand pay, or cause to be paid, in
cash, to each Beneficiary, an amount equal to such Beneficiary's pro rata amount
of the unpaid Guarantied Obligations.

               (f)   Anything contained in this Guaranty to the contrary
notwithstanding, the obligations of each Guarantor under this Guaranty and the
other Transaction Agreements shall be limited to a maximum aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the "Fraudulent Transfer Laws"), in each case after
giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor in respect of intercompany
indebtedness to Company or other affiliates of Company to the extent that such
indebtedness would be discharged) in an amount equal to the amount paid by such
Guarantor hereunder and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable law or pursuant to the terms of any
agreement.

               (g)   The Guarantors desire to allocate among themselves, in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty, each such Guarantor or such other Guarantor shall
be entitled to a contribution from each of the other Guarantors in the maximum
amount permitted by law so as to maximize the aggregate amount of the Guarantied
Obligations paid to Beneficiaries.

               2.   Guaranty Absolute; Continuing Guaranty.   The obligations of
each Guarantor hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a Guarantor or surety other than payment in full
of the Guarantied Obligations (other than contingent indemnification
obligations). In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty
of payment when due and not of collectibility; (b) any Beneficiary may enforce
this Guaranty upon the occurrence and during the continuance of an Event of
Default under the Purchase Agreement, (c) the obligations of each Guarantor
hereunder are independent of the obligations of Company and each other Guarantor
under the Purchase Agreement and the other Transaction Agreements and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not any action is brought against Company or any of such other Guarantors and
whether or not Company is joined in any such action or actions; and (d) a
payment of a portion, but not all, of the Guarantied Obligations by one or more
Guarantors shall in no way limit, affect, modify or abridge the liability of
such or any other Guarantor for any portion of the Guarantied Obligations that
has not been paid. This Guaranty is a continuing guaranty and shall be binding
upon each Guarantor and its successors and assigns, and each Guarantor
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guarantied Obligations.

               3.   Actions by Beneficiaries .  Any Beneficiary may from time to
time, without notice or demand and without affecting the validity or
enforceability of this Guaranty or giving rise to any limitation, impairment or
discharge of any Guarantor's liability hereunder, (a) renew, extend, accelerate
or otherwise change the time, place, manner or terms of payment of the
Guarantied Obligations, (b) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guarantied Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations, (c) request and
accept other guaranties of the Guarantied Obligations and take and hold security
for the payment of this Guaranty or the Guarantied Obligations, (d) release,
exchange, compromise, subordinate or modify, with or without consideration, any
security for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that the Beneficiaries, or any of them, may
have against any such security, as each such Beneficiary in its discretion may
determine consistent with the Transaction Agreements, including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and
(f) exercise any other rights available to the Beneficiaries, or any of them,
under the Transaction Agreements.

               4.   No Discharge .   This Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any limitation, impairment or discharge for any reason (other than payment in
full of the Guarantied Obligations), including without limitation the occurrence
of any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of any
Transaction Agreement, or any agreement or instrument executed pursuant thereto,
(c) the Guarantied Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guarantied Obligations, even though the Beneficiaries, or any of
them, might have elected to apply such payment to any part or all of the
Guarantied Obligations, (e) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guarantied
Obligations, (f) any defenses, set-offs or counterclaims which Company may
assert against any Beneficiary in respect of the Guarantied Obligations,
including but not limited to failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury,
other than payment in full, and (g) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of a Guarantor as an obligor in respect of the Guarantied
Obligations.

               5.   Waivers.   Each Guarantor waives, to the extent permitted at
law, for the benefit of Beneficiaries: (a) any right to require the
Beneficiaries, as a condition of payment or performance by such Guarantor, to
(i) proceed against Company, any other guarantor of the Guarantied Obligations
or any other Person, (ii) proceed against or exhaust any security held from
Company, any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of Company or any other Person
or (iv) pursue any other remedy in the power of any Beneficiary; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company including, without limitation, any defense based on or
arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Guarantied Obligations (other than contingent indemnification
obligations); (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary's errors or omissions in the administration of the
Guarantied Obligations, except behavior that amounts to gross negligence,
willful misconduct or bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor's obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor's liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Amended and
Restated Notes, the Purchase Agreement or any other Transaction Agreement or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guarantied Obligations or any agreement related thereto, and
notices of any of the matters referred to in Section 3 and Section 4 hereof and
any right to consent to any thereof; and (g) to the fullest extent permitted by
law, any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

               6.   Guarantors' Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations.   So long as any Guarantied Obligation
remains outstanding and has not been paid in full, Guarantor waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute under common law or otherwise and including without limitation
(a) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Company unless Guarantor
pays the Guarantied Obligations in full, and (b) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by any
Beneficiary. Guarantor will defer any exercise or enforcement of any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company until payment in full of the Guarantied
Obligations. In addition, until the Guarantied Obligations shall have been paid
in full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor of any of the Guarantied
Obligations. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other Guarantor, shall be junior and
subordinate to any rights the Beneficiaries may have against Company, to all
right, title and interest the Beneficiaries may have in any such collateral or
security, and to any right the Beneficiaries may have against any other
Guarantor.

               Any indebtedness of Company now or hereafter held by any
Guarantor is subordinated in right of payment to the Guarantied Obligations, and
any such indebtedness of Company to a Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations (other than contingent indemnification
obligations) have not been paid in full, shall be held in trust for the
Beneficiaries and shall forthwith be paid over to the Beneficiaries to be
credited and applied against the Guarantied Obligations.

               7.   Expenses .   Guarantors jointly and severally agree to pay,
or cause to be paid, on demand, and to save the Beneficiaries harmless against
liability for, (i) any and all costs and expenses (including reasonable fees and
disbursements of counsel and allocated costs of internal counsel) incurred or
expended by any Beneficiary in connection with the enforcement of or
preservation of any rights under this Guaranty and (ii) any and all costs and
expenses (including those arising from rights of indemnification) required to be
paid by any Guarantor under the provisions of any other Transaction Agreement
executed by such Guarantor. The agreements in this Section 7 shall survive
repayment of the Guarantied Obligations and all other amounts payable under the
Transaction Agreements.

               8.   Financial Condition of Company.   No Beneficiary shall have
any obligation, and each Guarantor waives any duty on the part of any
Beneficiary, to disclose or discuss with such Guarantor its assessment, or such
Guarantor's assessment, of the financial condition of Company or any matter or
fact relating to the business, operations or condition of Company. Each
Guarantor has adequate means to obtain information from Company on a continuing
basis concerning the financial condition of Company and its ability to perform
its obligations under the Purchase Agreement and the other Transaction
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations.

               9.   Representations and Warranties.   Each Guarantor makes, for
the benefit of Beneficiaries, each of the representations and warranties made in
the Purchase Agreement by Company as to such Guarantor's organization and legal
status, and the enforceability of the Transaction Agreements to which such
Guarantor is a party.

               10.   Set Off.   In addition to any other rights any Beneficiary
may have under law or in equity, if any amount shall at any time be due and
owing by a Guarantor to any Beneficiary under this Guaranty, such Beneficiary is
authorized at any time or from time to time, without notice (any such notice
being expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Beneficiary owing to a Guarantor and any other
property of such Guarantor held by a Beneficiary to or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Beneficiary under this Guaranty.

               11.   Miscellaneous .   It is not necessary for Beneficiaries to
inquire into the capacity or powers of any Guarantor or Company or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

               The rights, powers and remedies given to Beneficiaries by this
Guaranty are cumulative and shall be in addition to and independent of all
rights, powers and remedies given to Beneficiaries by virtue of any statute or
rule of law or in any of the Transaction Agreements or any agreement between one
or more Guarantors and one or more Beneficiaries or between Company and one or
more Beneficiaries. Any forbearance or failure to exercise, and any delay by any
Beneficiary in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.

               12.   Additional Guarantors.   The initial Guarantors hereunder
shall be VitalStream and VitalStream Broadcasting. From time to time subsequent
to the date hereof, additional Subsidiaries of Company, VitalStream Broadcasting
or VitalStream shall become parties hereto within five (5) business days after
becoming a Subsidiary of Company, VitalStream Broadcasting or VitalStream, as
additional Guarantors (each an "Additional Guarantor"), by executing a
counterpart, a form of which is attached as Exhibit A, of this Guaranty. Upon
delivery of any such counterpart to each Beneficiary, notice of which is hereby
waived by Guarantors, each such Additional Guarantor shall be a Guarantor and
shall be as fully a party hereto as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, nor by any subsidiary of Company becoming an
Additional Guarantor hereunder. This Guaranty shall be fully effective as to any
Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder.

               13.   Entire Agreement.   This Guaranty, the other Transaction
Agreements and the other agreements and instruments referred to herein and
therein contain the entire agreement between the Parties hereto and supersede
any prior understandings, agreements or representations by or between the
Parties hereto, written or oral, which may have related to the subject matter
hereof in any way.

               14.   Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Guaranty by or
on behalf of any of the Parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the Parties hereto whether so expressed
or not.

               15.   Counterparts; Effectiveness. This Guaranty may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such
Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor).

               16.   Descriptive Headings; Interpretation.   Section headings
used in this Guaranty are for convenience only and are not to affect the
construction of, or to be taken into consideration in interpreting, such
Guaranty.

               17.   Notice .   All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Guaranty
shall be in writing and shall be deemed to have been given when delivered
personally to the recipient or when sent by facsimile followed by delivery by
reputable overnight courier service (charges prepaid), one day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
five days after being mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Any notice, demand or other
communication hereunder may be given by any other means (including telecopy or
electronic mail), but shall not be deemed to have been duly given unless and
until it is actually received by the intended recipient. Such notices, demands
and other communications shall be sent to (i) each Beneficiary at the address
indicated for such Beneficiary in the Purchase Agreement and (ii) Company or any
Guarantor at the address indicated below:

 

One Jenner, Suite 100
Irvine, California 92618
Facsimile: (949) 453-8686
Attention: Chief Operating Officer and General Counsel

with a copy (which shall not constitute notice to VitalStream or VitalStream
Broadcasting) to:

Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, Utah 84111
Facsimile: (801) 578-6999
Attention: Bryan T. Allen, Esq.

 

or to such other address, to the attention of such other Person and/or with such
other copy or copies as the recipient party has specified by prior written
notice to the sending party. If any time period for giving notice or taking
action expires on a day which is a Saturday, Sunday or legal holiday in the
State of New York (any other day being a "business day"), such time period shall
automatically be extended to, the next business day immediately following such
Saturday, Sunday or legal holiday.

               18.   Consent Amendments and Waivers.   No amendment,
modification, termination or waiver of any provision of this Guaranty, and no
consent to any departure by any Guarantor therefrom, shall in any event be
effective without the written concurrence of each Beneficiary and, in the case
of any such amendment or modification, Guarantor. Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.

               19.   Severability. In case any provision in or obligation under
this Guaranty shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

               20.   No Strict Construction . The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Guaranty. Any
reference to any federal, state, local, or foreign Law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.

               21.   GOVERNING LAW .   THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF GUARANTORS AND THE BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES
OR PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
NEW YORK SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS GUARANTY,
EVEN THOUGH UNDER THAT JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS,
THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

               22.   JURISDICTION AND VENUE .   ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN NEW YORK CITY, NEW
YORK. BY EXECUTING AND DELIVERING THIS GUARANTY, COMPANY AND EACH GUARANTOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. COMPANY AND EACH GUARANTOR HEREBY WAIVES ANY CLAIM THAT NEW YORK CITY,
NEW YORK IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.
Each Guarantor agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such Guarantor at its address provided pursuant to Section 17 of
this Guaranty, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any Beneficiary to bring
proceedings against such Guarantor in the courts of any other jurisdiction.

               23.   WAIVER OF RIGHT TO JURY TRIAL .   COMPANY AND EACH
GUARANTOR HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
in any litigation in any court with respect to, in connection with, or arising
out of this Guaranty or the validity, protection, interpretation, collection or
enforcement hereof or thereof; AND COMPANY AND EACH GUARANTOR HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO INTERPOSE ANY SETOFF in
connection with any such litigation, irrespective of the nature of such setoff
except to the extent that the failure so to assert any such setoff would
permanently preclude the prosecution of or recovery upon same. COMPANY AND EACH
GUARANTOR AGREES THAT THIS SECTION 23 IS A SPECIFIC AND MATERIAL ASPECT OF THIS
GUARANTY AND ACKNOWLEDGES THAT EACH BENEFICIARY WOULD NOT HAVE ENTERED INTO THIS
GUARANTY IF THIS SECTION 23 WERE NOT PART OF THIS GUARANTY.

[Remainder of page intentionally left blank]

 

 

 

 



--------------------------------------------------------------------------------



 

 

               IN WITNESS WHEREOF, each Guarantor has caused this Amended and
Restated Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

GUARANTORS

     

VITALSTREAM, INC.

       

By:

/s/ Paul S. Summers

--------------------------------------------------------------------------------

 

Name:

Paul S. Summers

 

Title:

President

             

VITALSTREAM BROADCASTING, INC.

       

By:

/s/ Paul S. Summers

--------------------------------------------------------------------------------

 

Name:

Paul S. Summers

 

Title:

President

     

 

 

 

 

 



--------------------------------------------------------------------------------





 

 

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

                This COUNTERPART (this "Counterpart"), dated _______, 20__, is
delivered pursuant to Section 12 of the Guaranty referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of September 30, 2003 (as it may be from time to time amended, modified
or supplemented, the "Guaranty"; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and the Beneficiaries. The undersigned, by executing and
delivering this Counterpart, hereby becomes an Additional Guarantor under the
Guaranty in accordance with Section 12 thereof and agrees to be bound by all of
the terms thereof.

                IN WITNESS WHEREOF,

the undersigned has caused this Counterpart to be duly executed and delivered by
its officer thereunto duly authorized as of ___________, 20___.



 

 

[NAME OF ADDITIONAL GUARANTOR]

                 

By:

--------------------------------------------------------------------------------







 

Name:

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------

 

Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

           

 

 

 



--------------------------------------------------------------------------------



 